Citation Nr: 1242835	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  07-01 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating higher than 30 percent for major depression and posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial disability rating higher than 10 percent for a scar on the left foot.

3.  Entitlement to an initial disability rating higher than 20 percent for the residuals of a tibial sesamoid fracture and bunionectomy of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and M.R.

ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to November 2005.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina.  Jurisdiction over the claims files subsequently was transferred to the RO in St. Petersburg, Florida.

In December 2007, the Veteran and M.R. testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.

In May 2008, the Board denied the claims for increased ratings for psychiatric disability and a scar on the left foot and remanded the claim for an increased rating for residuals of a tibial sesamoid fracture and bunionectomy of the left foot for additional development.  The Veteran appealed the May 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2009, the Court granted the joint motion for remand filed by representatives for both parties, vacated the portion of the Board's decision which denied increased ratings for psychiatric disability and a scar on the left foot, and remanded the case to the Board for further proceedings consistent with the joint motion.  In January 2010, the Board remanded the claims for increased ratings for psychiatric disability and a scar on the left foot for additional development.

In April 2011, the Appeals Management Center (AMC) in Washington, DC, readjudicated the claims for increased ratings for PTSD and a scar on the left foot by means of a Supplemental Statement of the Case (SSOC).  In January 2012, the AMC readjudicated the claim for an increased rating for residuals of a tibial sesamoid fracture and bunionectomy of the left foot.  As such, all three claims have returned to the Board for consideration.

The issue of entitlement to an initial disability rating higher than 20 percent for the residuals of a tibial sesamoid fracture and bunionectomy of the left foot is addressed in the REMAND that follows the ORDE section of this decision.


FINDINGS OF FACT

1.  The Veteran's major depression and PTSD are manifested by occupational and social impairment that most nearly approximates reduced reliability and productivity.

2.  The scar on the Veteran's left foot is approximately three centimeters long and painful on examination; it is not deep or unstable and does not cause limited motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating higher than 30 percent for major depression and PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9434 (2012).

2.  The criteria for an initial disability rating higher than 10 percent for a scar on the left foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7804 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the Veteran with adequate VCAA notice, to include concerning the effective-date element of the claims, by letters mailed in March 2006 and April 2006.  Although these letters were sent after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained below, the Board has determined that higher initial disability ratings are not warranted for the Veteran's psychiatric disability and the scar on her left foot.  Consequently, no effective date for an increased rating will be assigned so the failure to provide earlier notice with respect to that element of the claims is no more than harmless error.  Moreover, following the provision of the required notice and on the basis of all evidence of record prior to the certification of this appeal, originating agency readjudicated the claims.  There is no indication in the record or reason to believe that the ultimate decision of the RO on the merits of either claim would have been different had complete VCAA notice been provided at an earlier time. 

The Board also finds the Veteran has been afforded adequate assistance in regard to the claims decided herein.  Service treatment records and pertinent post-service medical records have been obtained, and the Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor her representative has identified any other evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to the claims decided herein.

Previously, the Board remanded the claims for increased ratings for psychiatric disability and a scar on the left foot to obtain VA treatment records.  The requested treatment records have been associated with the claims file.  The Board finds that there has been substantial compliance with the requirements articulated in the Board's prior remand relating to the claims for increased ratings for psychiatric disability and a scar on the left foot.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Accordingly, the Board will address the merits of the claims.

General Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient.  Above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2012).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to either disability.

Psychiatric Disability

The Veteran's service-connected psychiatric disability currently is evaluated as 30 percent disabling under 38 C.F.R. § 4.130, Diagnostic Code 9434 (2012).  This code provides that a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

In this case, the evidence does not support the criteria for a 50 percent disability rating.  The evidence is not consistent with a flattened affect.  Indeed, a February 2006 outpatient treatment record notes that the Veteran's affect was labile but that she moderated it well.  Although her affect was noted to be congruent with a depressed mood and/or restricted in May 2006, June 2006, and September 2009 outpatient treatment records, the records did not identify her affect as flat.  In addition, her affect was full according to October 2007, November 2007, February 2008, July 2008, April 2009, October 2009, January 2010, and February 2010 treatment records.

The evidence is not consistent with circumstantial, circumlocutory, or stereotyped speech.  The Veteran's speech consistently has been described in normal terms.  She communicated directly and openly at an October 2005 VA examination.  An April 2006 outpatient treatment record notes that her speech was not pressured, and May 2006 and September 2009 outpatient treatment records indicate that it was of standard rate and volume.  According to October 2007, February 2008, July 2008, April 2009, October 2009, January 2010, and February 2010 outpatient treatment records, the Veteran's speech was clear, organized, and relevant.

The evidence is not consistent with panic attacks more than once a week.  Indeed, the evidence does not support a history of panic attacks.  Panic is not defined in the rating schedule but generally is defined as "acute, extreme anxiety with disorganization of personality and function."  Dorland's Illustrated Medical Dictionary 1220 (28th ed. 1994).  On VA examination in October 2005, the Veteran denied panic attacks, and there is no evidence of panic attacks in subsequent VA outpatient treatment records.

The evidence is not consistent with impaired judgment.  VA outpatient treatment records reveal that the Veteran's judgment was evaluated as modest in April 2006; adequate in May 2006; and sound in October 2007, November 2007, February 2008, July 2008, April 2009, October 2010, January 2010, and February 2010.  Additionally, in September 2009, a VA treatment record reflects that the Veteran's judgment was deemed to be fair.

The evidence of record does not directly address the criterion of difficulty in understanding complex commands and impaired abstract thinking.  However, the October 2005 VA examiner noted no impairment of thought process or communication and no evidence of a thought disorder.  In addition, VA outpatient treatment records show that the Veteran's cognition was evaluated as within normal limits in February 2006, May 2006, February 2008, and July 2008, and her thinking was evaluated as well-organized and reality-based in October 2007 November 2007, April 2009, September 2009, October 2009, January 2010, and February 2010.  These findings indicate no impairment in thinking or the ability to understand commands.

The evidence is not consistent with impairment of both short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks).  On VA examination in October 2005, the Veteran reported short-term memory problems, and a November 2007 outpatient treatment record indicates that she reported experiencing periods of confusion.  However, VA outpatient treatment records dated from February 2006 to February 2010 reflect no memory problems.  Moreover, even assuming short-term memory impairment is shown, long-term memory impairment is not.  The Board interprets this criterion as requiring both types of memory impairment.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).

The evidence is somewhat consistent with difficulty in establishing effective work and social relationships.  At the December 2007 hearing, M.R. testified that the Veteran tends to isolate herself at home, and an April 2006 outpatient treatment record notes that the Veteran is isolated.  A May 2006 VA outpatient treatment record notes that the Veteran quit her job because she was overwhelmed by stress, and she testified in December 2007 that she has difficulty getting along with co-workers.  

The evidence is consistent with disturbances of motivation and mood.  The Veteran's mood consistently has been evaluated as depressed.  She reported crying spells and feelings of guilt and sadness at the October 2005 VA examination and on numerous subsequent occasions when she was seen by VA for outpatient treatment.

The Board acknowledges that the symptoms enumerated under the schedule for rating mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, the record does not show that the Veteran's psychiatric disability is manifested by any significant symptoms that are not contemplated by the rating criteria.

Based on the medical evidence of record, the Board finds the type and degree of symptomatology contemplated by a 50 percent disability rating is not shown.  The preponderance of the evidence establishes that the Veteran's acquired psychiatric disability results in a level of impairment that more nearly approximates the social and occupational impairment with occasional decrease in work efficiency required for a 30 percent disability rating than the occupational and social impairment with reduced reliability and productivity contemplated by a 50 percent disability rating.

In making the above determination, the Board has considered the veteran's Global Assessment of Functioning (GAF) scores.  GAF scores are based on a scale reflecting "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) ([citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

The October 2005 VA examiner assigned the Veteran a GAF score of 55.  In an April 2006 VA outpatient treatment record, her psychiatrist assigned a GAF score of 58.  GAF scores of 47, 48, and 50 were assigned in October 2007, November 2007, February 2008, June 2008, July 2008, April 2009, October 2009, January 2010, and February 2010 VA outpatient treatment records.  Additionally, a September 2009 VA treatment record reflects a GAF score of 57.

The Board notes that GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Id.

Here, some of the GAF scores assigned appear to reflect symptomatology more serious than the disability picture painted by the above-discussed objective findings.  The objective findings show no flat affect, circumstantial speech, panic attacks, suicidal ideation, severe obsessional rituals, frequent shoplifting, or inability to keep a job.  In light of the inconsistencies between the assigned GAF scores and the objective findings of record, the Board favors the objective findings because they are explained and supported by detailed medical evidence.

In sum, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to a higher initial disability rating for psychiatric disability.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the Veteran's service-connected psychiatric disability warranted a disability rating higher than 30 percent.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Left Foot Scar

Recent changes to the rating criteria for evaluation of scars are applicable only to claims received by VA on or after October 23, 2008 (see 73 Fed. Reg. 54708 (September 23, 2008)), and, hence, are not applicable in this case.

The scar on the Veteran's left foot is evaluated as 10 percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 7804.  That code provides that a single 10 percent disability rating is warranted for a superficial scar that is painful on examination.  Accordingly, an initial disability rating higher than 10 percent is not available under this code.

The Board has considered whether the Veteran is entitled to a higher or separate compensable disability rating under the other Diagnostic Codes applicable to scars but concluded that she is not.  The medical evidence of record shows that the symptomatology associated with the Veteran's scar involves pain on palpation.  Since there is no evidence that the scar is deep, unstable, or causes limited motion, Diagnostic Codes 7801 and 7803 are inapplicable to her claim for a higher initial disability rating.  Similarly, since the scar is located on the Veteran's foot and is approximately three centimeters long, Diagnostic Codes 7800, 7802, and 7805 also are inapplicable. 

Consideration also has been given to assigning a staged rating; however, at no time during the period in question has the scar warranted more than the assigned rating of 10 percent.  See Fenderson, 12 Vet. App. 119 (1999).

Extra-schedular Consideration

Finally, the Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case the manifestations of the service-connected disabilities are contemplated by the schedular criteria.  The evidence does not reflect symptoms that are not contemplated by the schedular criteria.  The Board notes that, according to a May 2006 VA outpatient treatment record, the Veteran left her previous job because it resulted in overwhelming stress.  However, at the December 2007 hearing the Veteran testified that she was working in a new job.  Moreover, an October 2009 VA treatment record reflects that the Veteran was employed full-time and participated in volunteer work.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order.


ORDER

Entitlement to an initial disability rating higher than 30 percent for major depression and PTSD is denied.

Entitlement to an initial disability rating higher than 10 percent for a scar on the left foot is denied.


REMAND

In May 2008, the Board remanded the claim for an increased rating for residuals of a tibial sesamoid fracture and bunionectomy of the left foot for the purpose of affording the Veteran a new VA examination to evaluate the current severity of the service-connected disability.  The requested examination has yet to be performed.

The Court has held that compliance with a remand is not discretionary and that failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, additional remand is required for compliance with the prior remand instructions.

Accordingly, the case is REMANDED for the following actions:

1.  The AMC or the RO should undertake appropriate development to obtain any outstanding, pertinent evidence, including VA outpatient treatment records for the period since February 2010.  If it is unable to obtain any such evidence, it should so inform the Veteran and her representative and request them to provide the outstanding evidence.

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the nature and severity of the service-connected residuals of a tibial sesamoid fracture and bunionectomy of the left foot.  The claims folders and any pertinent evidence in Virtual VA that is not contained in the claims folders should be made available to and reviewed by the examiner.

The examiner should describe with specificity all symptomatology and functional impairment due to the Veteran's left foot disability, including any functional impairment due to pain, incoordination, weakened movement, and excess fatigability, as well as any increase in functional impairment on repeated use or during flare ups.  To the extent possible, the examiner should distinguish the manifestations of the service-connected residuals of a tibial sesamoid fracture and bunionectomy of the left foot from the manifestations of any other foot disorders present.

The examiner should provide an opinion as to whether the functional impairment resulting from the service-connected disability is moderate, moderately severe, or severe.  The examiner also should provide an opinion concerning the impact of the service-connected left foot disability on the Veteran's ability to work.

The rationale for all opinions expressed also should be provided.

3.  The RO or the AMC also should undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claim based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, she and her representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until she is otherwise notified but she has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


